GreeN, J.
delivered the opinion of the court.
This is an action of covenant upon the following instrument:
“$2821 27. One day after date I promise to pay Williamson Jordan twenty-eight hundred and twenty-one dollars and 27 cents, in current Tennessee bank notes; value received. *486Witness my hand and seal this 1st of January, 1842. H. G. Bakbk. [Seal.]”
The defendant pleaded covenants performed. On the trial, the plaintiff read this covenant in evidence, and here rested his cause. The jury found for the plaintiff $3170 24 cents. The defendant moved fora new .trial; which motion being overruled, he appealed to this court.
It is now insisted, that the plaintiff, upon this evidence, is entitled to nominal damages only, because he did not prove the value of theTTennessee bank notes at the time the covenant was broken. It is certainly true, that upon the issue in this case the plaintiff must prove the amount of damages, and can only recover the amount so proved. 1 Saunders on PI. 396, top page.
But here is a covenant to pay so many dollars in current Tennessee bank notes, and this covenant is read to the jury. The words current bank notes mean that which, circulates currently as money; and which, in absence of proof to the contrary, is presumed to be of value equal to money. Prime facie it is of such value; and if a defendant in such action is not willing it shall be so considered, he may introduce proof to show that it is of less value.
We think the jury were unwarranted by the evidence to find the verdict they rendered.
■Affirm the judgment.